                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Andrew Butler,                                )            Civil Action No. 2:17-1350-RMG
                                              )
               Plaintiff,                     )
                                              )                ORDER AND OPINION
        V.                                    )
                                              )
Pepperdam Construction Company, Inc.,         )
                                              )
               Defendant.                     )


       This matter is before the Court on the Report and Recommendation ("R & R") of the

Magistrate Judge (Dkt. No. 27) recommending that the Court grant Defendant's Motion for

Summary Judgment (Dkt. No. 24). For the reasons set forth below, the Court adopts in part and

declines to adopt in part the R & Rand grants in part and denies in part Defendant's motion.

I.     Background

       In brief, Plaintiff Andrew Butler was hired to work for Defendant, a construction company,

on or about October 1, 2015, where he worked as a Supervisor. Plaintiffs duties included ordering

materials, supervising a crew, giving assignments, and ensuring that the grading on projects was

correct. On December 10, 2015, Plaintiff and a co-worker got into an accident in a company

vehicle when another vehicle hit them from behind. While Plaintiff initially had few symptoms

from the accident and was able to perform his job duties, by January 22, 2016, Plaintiff presented

to a hospital emergency department complaining of a motor vehicle collision. Plaintiff had

multiple appointments with medical professionals and therapists from January 22, 2016 to April

2016. As relevant here, Plaintiff received a doctor's report of work status on or about March 3,

2016, which indicated that Plaintiff should be restricted to left hand work, no lifting, no repeated

bending/stooping, and no continual standing/walking/sitting. Plaintiff alleges he informed Jennie



                                                  -1-
Blanton, the Vice President, and Brian Blanton, Jennie's son who worked at the Defendant, of his

limitations and a text exchange with Brian from May 25, 2016, seems to corroborate that Brian

had knowledge of Plaintiffs medical issues. (Dkt. Nos. 25-1 at 5 - 6; 24-20.)

       Regardless of the medical consultations and therapy, Plaintiff continued working after the

accident. On or about May 26 or May 27, 2016, 1 Plaintiff was driving a company backhoe when

he ran into another company vehicle. After the accident, Plaintiff was asked to take a urine test

pursuant to company policy. Defendant refused. Plaintiff subsequently did not show up to work

and Brian Blanton wrote to Plaintiff the following day that "I'm assuming you quit since you didn't

show up today?," and reiterated on June 2, 2016, in a text "we had no plans to fire you, you quit."

(Dkt. No. 24-20 at 9 - 11.) Plaintiff, however, testified that he was terminated by Jennie.

       Plaintiff filed this action on May 24, 2017, alleging violations of the Americans with

Disability Act, 42 U.S.C. § 12101, et seq. (hereinafter referred to, as amended, as "the ADAAA").

As explained by the Magistrate Judge, Plaintiff essentially brings two claims under the AD AAA:

first, for a failure to accommodate; second, for retaliation for his requests for accommodation. 2

Defendants moved for summary judgment, and Plaintiff opposed. (Dkt. Nos. 24, 25.) The

Magistrate Judged issued an R & R recommending that the Court grant summary judgment on

both of Plaintiffs claims. (Dkt. No. 27.) Plaintiff filed objections. (Dkt. No. 28.)




1
  Texts attached to Brian Blanton's affidavit show that Plaintiff and Blanton were discussing a
drug test, seemingly related to the accident, on May 26, 2017. (Dkt. No. 24-20 at 9.)
2
 Plaintiff, in his objections, notes those are the two causes of action he intended to plead. (Dkt.
No. 28 at 1.)


                                                -2-
II.     Legal Standard

        A. Summary Judgment

        To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine issue of any material fact and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying

the portions of the "pleadings, depositions, answers to interrogatories, any admissions on file,

together with the affidavits, if any, which show there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law." Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The Court will construe all inferences and ambiguities against the

movant and in favor of the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962).

The existence of a mere scintilla of evidence in support of the non-moving party's position is

insufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477

U.S . 242, 252 (1986). However, an issue of material fact is genuine if the evidence is such that a

reasonable jury could return a verdict in favor of the non-movant. Id. at 257.

       "When the moving party has carried its burden under Rule 56( c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts." Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). "In the language of the Rule,

the nonmoving party must come forward with 'specific facts showing that there is a genuine issue

for trial."' Id. at 587. "Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no 'genuine issue for trial."' Id. (quoting First Nat 'l Bank

ofAriz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).

       B. Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with


                                                 -3-
this Court. See Mathews v. Weber, 423 U.S. 261 , 270 - 71 (1976). This Court is charged with

making a de nova determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). In

the absence of any specific objections, "a district court need not conduct a de nova review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation." See Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th

Cir. 2005). Plaintiff filed objections and those portions of the R & R are reviewed de nova .

Defendant did not file objections.

III.    Discussion

        Plaintiff objects to the Magistrate Judge's recommendations regarding the second two

prongs of his failure to accommodate claim, the Magistrate Judge's recommendations regarding

the third prong of his retaliation claim and the recommendation that Defendant had a legitimate,

nondiscriminatory reason for Plaintiffs termination.

        A. Failure to Accommodate

       To survive a motion for summary judgment on his failure to accommodate claim, Plaintiff

must allege facts sufficient to create a genuine dispute of material fact with respect to the following

elements: "(1) that [he] was an individual who had a disability within the meaning of the statute;

(2) that the [employer] had notice of [his] disability; (3) that with reasonable accommodation he

could perform the essential functions of the position ... ; [and] (4) that the [employer] refused to

make such accommodations." Rhoads v. Fed. Deposit Ins. Corp., 257 F.3d 373 , 387, n. 11 (4th

Cir. 2001) citing Mitchell v. Washingtonville Cent. Sch. Dist., 190 F .3d 1, 6 (2d Cir. 1999).

       Relying on the expanded definition of disability under the AD AAA, the Magistrate Judge

found that, based on the doctor imposed lifting restriction, restriction to only left hand work,


                                                   -4-
restriction of repeated bending/stooping and continual standing/walking/sitting, Plaintiff showed

a dispute of material fact regarding whether he had a disability under the AD AAA. See, e.g., Bray

v. Town of Wake Forest, No. 5:14-CV-276-FL, 2015 WL 1534515, at *9 (E.D.N.C. Apr. 6, 2015)

("As an example of a ' sufficiently severe' temporary impairment, the regulations provide that, ' if

an individual has a back impairment that results in a 20-pound lifting restriction that lasts for

several months, he is substantially limited in the major life activity oflifting, and therefore covered

under the first prong of the definition of disability.'").   Neither party objected to this conclusion,

and the Court agrees with the recommendation of the Magistrate Judge.

        Second, neither party objects to the Magistrate Judge' s finding that there is a dispute of

material fact regarding whether Defendant had notice of Plaintiffs disability. The Court agrees

with the Magistrate Judge. Specifically, while Defendant argues it did not have notice, Plaintiff

alleges that he told both Jennie and Brian Blanton about the restrictions in his March 3, 2016

medical form , and a text exchange with Brian Blanton seems to indicate that Mr. Blanton had at

least some knowledge of Plaintiffs disability. Therefore, viewing the evidence in the light most

favorable to Plaintiff, Plaintiff has satisfied the second prong of the failure to accommodate claim.

       The R & R, however, found that Plaintiff could not make out the third prong since Plaintiff

testified that he "did everything" when asked whether he was "able to perform his duties" "at all

times" while he was employed by Defendant. (Dkt. No. 25-1 at 10.) The R & R relied on Hooper

v. Proctor Health Care Inc., 804 F .3d 846 (7th Cir. 2015) to hold that, since Plaintiff was able to

keep performing all aspects of his job, his limitations did not affect his essential functions and

Pepperdam had no duty to accommodate. See Hooper, 804 F.3d at 852 (holding that employer

had no duty to accommodate where employee ' s doctor found employee "was qualified for his

position without accommodation") (emphasis in original) citing Brumfield v. City of Chicago, 735




                                                  -5-
F.3d 619, 632 (7th Cir. 2013) (holding where "employee's limitations do not affect her ability to

perform those essential functions, the employer's duty to accommodate is not implicated.").

        However, here, while Plaintiff testified that he did perform his job duties, he also was

explicit that his disability affected his ability to perform those duties. Plaintiff testified that, after

disclosing his disability, he was placed on job sites that had "more bending, more stooping, more

lifting, more walking" and "less help." (Dkt. No. 25-1 at 10.) While Plaintiff described his job

duties as "material ordering, crew supervision and implementation of assignments," it was clear

from Plaintiffs description of his work day that the job involved significant bending, stooping,

lifting and walking to perform those functions, the precise limitations imposed by his doctors.

Further, because these were necessary to his essential duties, Plaintiff testified that his job was

made harder by the lack of accommodation. (Id., Plaintiff: "They made it worse. I mean, I didn't

think it could get harder. It got harder.") Plaintiffs evidence of the exacerbation of his disability,

which made his job more difficult, indicated that he could not perform his essential job functions

fully absent a reasonable accommodation. See Hill v. Assocs. for Renewal in Educ. , Inc., 897 F.3d

232, 239 (D.C. Cir. 2018) (reversing grant of summary judgment on failure to accommodate where

plaintiffs "job functions [] are made difficult and painful by his disability," as "[a] reasonable

jury could conclude that forcing Hill to work with pain when that pain could be alleviated by his

requested accommodation violates the ADA.")

       The R&R also relied on the fact that Plaintiff failed to request an accommodation that was

reasonable, since he requested "more laborers" to help him. As the Magistrate Judge noted, an

accommodation that requires other employees to work harder or longer hours is not a reasonable

accommodation. See, e.g. , Milton v. Scrivner, Inc., 53 F.3d 1118, 1125 (10th Cir. 1995). To begin

with, the limited testimony from Plaintiff on his requested accommodation does not indicate that




                                                   -6-
his accommodation would have required any employee to work harder or longer, and indeed, "an

employer may be required to accommodate an employee' s disability by ' reallocating or

redistributing nonessential, marginal job functions,' or by providing an aide to enable the employee

to perform an essential function without replacing the employee in performing that function. " Hill,

897 F.3d at 240 citing 29 C.F.R. §Pt. 1630, App.

       However, even if Defendant could not provide an additional laborer, Defendant has made

no showing that, after Plaintiffs request, it engaged in any interactive process with him regarding

his disability. Importantly, under the ADAAA, "both parties have a duty to assist in the search for

appropriate reasonable accommodation and to act in good faith." Taylor v. Phoenixville School

Dist., 184 F.3d 296, 311-12 (3d Cir.1999) (emphasis added), cited with approval by Crabill v.

Charlotte Mecklenburg Bd. of Educ., 423 F. App'x 314, 316 (4th Cir. 2011). "In other words, ...

the responsibility for fashioning a reasonable accommodation is shared between the employee and

employer." Taylor v. Principal Fin., Group, Inc. , 93 F.3d 155, 165 (5th Cir.1996). Courts "look

for signs of failure to participate in good faith or failure by one of the parties to make reasonable

efforts to help the other party determine what specific accommodations are necessary." Crabhill,

423 Fed. App ' x at 323 quoting Beckv. Univ. of Wisconsin Bd. ofRegents, 75 F.3d 1130, 1135 (7th

Cir.1996); see also Humphrey v. Mem 'l Hosp. Ass 'n, 239 F.3d 1128, 1138 (9th Cir.2001)

("[Defendant] denied her request without suggesting any alternative solutions, or exploring with

her the possibility of other accommodations. Rather than fulfill its obligation to engage in a

cooperative dialogue with [Plaintiff], [Defendant's] e-mail suggested the matter was closed.").

       At the summary judgment stage, Plaintiff he has submitted evidence that would allow a

jury to determine that he had requested an accommodation. Defendant has submitted no evidence

that it considered, approved or in any way engaged in an interactive process with Plaintiff to




                                                -7-
determine what would be an appropriate accommodation. 3            The fact that some reasonable

accommodation exists that would allow him to perform his job is bolstered by the fact that Plaintiff

testified that in his current job, where he works as a supervisor of civil contractors, his employer

was able to make an accommodation to allow him to perform his job with his disability. (Dkt. No.

25-1 at 4.) Defendants were required to engage with Plaintiff to determine what accommodation

was feasible to allow him to perform his essential job functions. Taking the evidence in the light

most favorable to Plaintiff at the summary judgment stage, Plaintiff has raised a dispute of material

fact regarding whether he could perform the essential functions of his position with a reasonable

accommodation and whether, by not providing an accommodation and failing to engage with

Plaintiff, Defendant refused to make such accommodation. Therefore, Defendant's motion for

summary judgment as to Plaintiffs failure to accommodate is denied.

       B. Retaliation

       The Court, however, agrees with the Magistrate Judge and finds that Defendant is entitled

to summary judgment on Plaintiffs ADAAA retaliation claim.              To establish a prima facie

retaliation claim under the ADAAA, a plaintiff must allege facts to create a genuine dispute of

material fact about whether (1) he engaged in protected conduct; (2) he suffered an adverse

employment action; and (3) there was a causal link between the protected conduct and the adverse

action. See A Soc'y Without a Name v. Commonwealth of Va., 655 F.3d 342, 350 (4th Cir. 2011).

       As the Magistrate Judge ably found, Plaintiff is unable to demonstrate any causal link

between the protected conduct and the adverse action. Plaintiff engaged in protected activity when

he informed Defendant of his disability in March 2016. However, after informing Defendant of


3Defendant is clear that it asserts no challenge to whether it refused to make any accommodation,
and instead relied solely on its argues that Plaintiff had no disability and no record of disability,
and that Defendant had no notice of the disability. (Dkt. No. 26.)


                                                 -8-
his disability, he continued working, and only was terminated4 on May 27, 2016, after refusing to

take a urine test required by company policy after running into a company truck with a backhoe. 5

          Further, as explained by the Magistrate Judge, even if Plaintiff could show a causal

connection, as found by the Magistrate Judge, Defendant had a legitimate, non-discriminatory

reason for Plaintiffs termination based on his refusal to take a urine test.       Plaintiff has not

presented any evidence showing that Defendant' s decision to require a urine test or that the

putative termination based on a refusal to take a urine test was pretextual. Therefore, Defendant

is entitled to summary judgment on Plaintiffs retaliation claim.

IV.       Conclusion

          For the foregoing reasons, the Court ADOPTS IN PART and DECLINES TO ADOPT

IN PART the Magistrate Judge's Report and Recommendation (Dkt. No. 27) and the Court

GRANTS IN PART and DENIES IN PART Defendant Pepperdam Construction Company,

Inc.'s Motion for Summary Judgment (Dkt. No. 24). Defendant's Motion for Summary Judgment

is GRANTED as to Plaintiffs claim for Retaliation under the ADAAA. Defendant' s Motion for

Summary Judgment is DENIED as to Plaintiffs claim for Failure to Accommodate under the

AD AAA.

          AND IT IS SO ORDERED.



                                                       United States District Court Judge

March ~,    2019
Charleston, South Carolina

4
    Defendant claims Plaintiff quit, which is supported by text messages submitted as exhibits.
5 Plaintiff also makes a conclusory allegation that a project manager possibly named "Mike" told
him that he would be terminated if he continued to complain, seemingly regarding his requested
accommodations. In addition to the allegation being conclusory, there is also no evidence
indicating that Mike in any way affected, had input, or decided to terminate Plaintiff.


                                                 -9-
